

117 HR 4862 IH: Office of Attending Physician Independence Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4862IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Bucshon (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo establish certain requirements with respect to the appointment and oversight of the Attending Physician, and for other purposes.1.Short titleThis Act may be cited as the Office of Attending Physician Independence Act. 2.Appointment of Attending Physician(a)In generalThe Attending Physician shall be appointed by the President, from the candidates recommended by the commission under subsection (b)(2), by and with the advice and consent of the Senate for a term of 10 years.(b)Individuals eligible for appointment(1)Commission to recommend candidatesThere is established a commission to recommend individuals to the President in accordance with paragraph (2) for appointment to the position of Attending Physician, which shall consist of 15 members as follows:(A)The Speaker of the House of Representatives.(B)The President pro tempore of the Senate.(C)The majority and minority leaders of the House of Representatives and the Senate.(D)The chairs and the ranking minority members of—(i)the Committee on House Administration of the House of Representatives;(ii)the Committee on Appropriations of the House of Representatives;(iii)the Committee on Rules and Administration of the Senate; and(iv)the Committee on Appropriations of the Senate.(E)The Marshal of the Supreme Court of the United States. (2)Requirements for recommended candidatesThe commission shall recommend under paragraph (1) at least 3 individuals who are medical officers of the Department of the Navy (as such term is defined in section 101(b) of title 10, United States Code) for appointment to the position of Attending Physician.(3)Eligibility for reappointmentAn individual who serves a term as Attending Physician shall be eligible for reappointment to such office in accordance with subsection (a).(c)Effective dateSubsection (a) shall apply with respect to an individual appointed to fill a vacancy in the office of Attending Physician after the date of enactment of this Act. 3.Oversight of Office of Attending PhysicianThe Office of Attending Physician shall be subject to oversight by the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.